COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  R. WAYNE JOHNSON,



                            Relator.

 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00354-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, R. Wayne Johnson, seeks a writ of mandamus to compel the Judge of the County
Court at Law No. 3, of El Paso County Texas, to rule on his "Motion to Disqualify Counsel," and
his "Motion to Strike Defendant's Answer."  
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no
other adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. 
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Mr. Johnson has not demonstrated he is
entitled to the relief requested.  See Tex.R.App.P. 52.8.  Relator's petition is therefore denied.  

January 29, 2009					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)